Title: To James Madison from Elbridge Gerry, 21 September 1813
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 21st Sepr 1813
I have received by the last Post the letters enclosed from Mr Carlton a member of the Council of this State whilst I was in the Chair, & from Mr Wood, a member of the House of Representatives of the UStates, recommending for Office Samuel Parker Esqr. Altho I have no recollection of this Gentleman, the opinions of those first mentioned would confirm my own in regard to him, they being uniformly decided republicans. The Revd Doctor Bentley, a determined friend of the existing Government, having addressed a letter to me on the subject of the treatment of our Prisoners, I enclose it for your consideration. This appears to be a subject which is of a serious import, & which requires prompt attention. Having implicit confidence in the correctness of your decisions, I have the honor to remain with the highest consideration & respect yours most sincerely
E Gerry
Enclosed is also Major Farley’s wish for office. He is a decided friend of the existing Government, & for that reason probably has been lately dismissed from the office of high sheriff for that County. He is a worthy man.
